Citation Nr: 1645230	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to February 1965 and from September 1990 to April 1991.  He had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board remanded the claim in August 2015 for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the prior remand, a VA medical opinion was obtained in October 2015.  After reviewing the evidence of record, the examiner noted that the Veterans hearing loss manifested between his two periods of active duty and concluded that the disorder was more likely related to his civilian occupation than his military service.  However, she did not address whether the Veteran's hearing loss may have been aggravated by his second period of active duty.  In this regard, the Board notes that the Veteran had audiograms in January 1990 and February 1991.  A healthcare provider reviewed those results and indicated that a significant threshold shift had occurred over that time period.  As such, the Board finds that an additional VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims folder to the October 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's hearing loss disorder.  An examination is only needed if the VA examiner determines that one is necessary.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether the Veteran's hearing loss clearly and unmistakably preexisted his second period of active duty from September 1990 to April 1991.

If so, the examiner should state whether the preexisting hearing loss worsened in severity during the Veteran's second period of active duty service from September 1990 to April 1991 and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or aggravation of the disorder beyond its natural progression.  

In rendering this opinion, the examiner should consider the hearing conservation data form in which a military medical provider indicated that a significant threshold shift occurred between audiograms performed in January 1990 and February 1991.

In making this determination, the examiner should also note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




